DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 13-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hotta et al. (JP2010023199A).
 	With respect to claims 1, 4-7, 15-17 Hotta describes a polishing composition and a method for polishing a material such as silicon carbide, which provide claimed a material having a Vickers hardness of 1,500 Hv or higher, comprising a water-soluble polymer, colloidal silica abrasive, sodium metavanadate (NaVO3) and hydrogen peroxide (H2O2).  The silica abrasives include an amount in the range of 5-45 wt%.  The NaVO3 includes an amount in the range of 0.5g/L – 100 g/L, which would be 
 	A ratio between the silica and NaVO3 would be between 0.5 (5 wt% silica/10 wt% NaVO3) – 900 (45 wt% silica/0.05 wt% NaVO3).  This would read on claimed the weight ratio of 12.5 or more and include claimed ratio 12.5- 40.
 	With respect to claims 2, 14 the concentration ranges of H2O2, NaVO3 and silica abrasives cited above would also include claimed weight ratios of H2O2 to NaVO3 at 0.5-2.
 	With respect to claim 13, the composition consist of the component above and a pH adjusting agent and water (page 7).
Response to Arguments
Applicant’s remark that the weight percentage conversion is based on the composition density, which is assumed to be 1g/cm3 based on the main component is water, has been considered.  The weight percent of the NaVO3 at an amount in the range of 0.5g/L – 100 g/L,  would be approximately between 0.05 wt% (0.5/1000 * 100) – 10 wt% (100/1000 * 100).  The H2O2 includes an amount in the range of 0.1g/L-100 g/L, which would be approximately between 0.01 wt% (0.1/1000 * 100) – 10 wt% (100/1000 * 100).  A ratio between the silica and NaVO3 would be between 0.5 (5 wt% silica/10 wt% NaVO3) – 900 (45 wt% silica/0.05 wt% NaVO3).  This would read on claimed the weight ratio of 12.5 or more and include claimed ratio 12.5- 40.
Allowable Subject Matter
Claims 8-12 are allowed because the applied prior art doesn’t describe a polishing composition used for polishing an object to be polished and a method of using the composition to polish silicon carbide, the polishing composition consisting of: sodium metavanadate, hydrogen peroxide, silica abrasive, a pH-adjusting agent and water, wherein the content C1 of sodium metavanadate is 0.7% to 3.5% by weight, the content C2 of hydrogen peroxide is 0.3% to 3% by weight, the content C3 of the silica abrasive is 12% to 50% by weight, and a weight-based ratio of the content C3 of the silica abrasive to the content C1 of sodium metavanadate (C3/C1) is 12.5 or more.  Hotta teaches that the composition includes other essential component, which is water-soluble polymer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        4/28/2021